SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1387
KA 10-02159
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ERIC L. FORD, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DREW R. DUBRIN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (MATTHEW DUNHAM OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Daniel J. Doyle, J.), rendered May 7, 2009. The judgment convicted
defendant, upon a jury verdict, of manslaughter in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
following a jury trial, of manslaughter in the first degree (Penal Law
§ 125.20 [1]). Defendant failed to preserve for our review his
challenge to Supreme Court’s justification charge (see CPL 470.05 [2])
and, in any event, we conclude that “the justification charge, viewed
in its entirety, was a correct statement of the law” (People v
Humphrey, 109 AD3d 1173, 1175 [internal quotation marks omitted]; see
People v Johnson, 103 AD3d 1226, 1226, lv denied 21 NY3d 944; People v
Poles, 70 AD3d 1402, 1403, lv denied 15 NY3d 808). “Because the court
did not erroneously instruct the jury regarding justification, defense
counsel was not ineffective for failing to object to that charge”
(Johnson, 103 AD3d at 1226; see Humphrey, 109 AD3d at 1175).




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court